Citation Nr: 1442744	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for paroxysmal atrial fibrillation (claimed as a heart condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to March 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In June 2012, the Veteran withdrew his request for a Board hearing.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  VBMS contains no documents regarding the Veteran.  Virtual VA includes a copy of the Veteran's May 2014 brief, but otherwise contains only duplicative or irrelevant records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that his paroxysmal atrial fibrillation resulted from anesthesia used during knee surgery at VA facility in October 2004.  See July 2010 statement in support of claim.  

VA treatment records dated in June and August 2010 reflect that the Veteran reported that he was filing for disability benefits with the Social Security Administration (SSA) due to his heart condition.  In September 2010, Dr. T., a VA physician, wrote a letter on behalf of the Veteran's claim for disability benefits.   These records may be relevant to his current appeal.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, the Board finds that a supplemental VA medical opinion is needed to make a determination on the claim.  See 38 C.F.R. § 3.159(c)(4).  The evidence of record reflects that the Veteran was diagnosed with paroxysmal atrial fibrillation after undergoing knee surgery in October 2004.  See October 27, 2010 VA Cardiology Consult.  The Veteran claims that he was told by a physician that anesthesia can cause atrial fibrillation.  See July 2010 statement in support of claim.  The October 2004 Consent for Anesthesia Services does not explicitly list atrial fibrillation as a risk, but does indicate that heart attack and death are risks of anesthesia.  In a September 2010 letter, Dr. V.T., a VA cardiac electrophysiologist, indicated that the Veteran was found to have atrial fibrillation peri-operatively, which possibly suggested that the "trigger [was] due to stress and or anesthesia."  

The March 2011 VA examiner, an orthopedic surgeon, noted that temporary heart irregularities are a known side effect of both general anesthesia and midazolam.  He noted, however, that the Veteran reported a history of a heart murmur and palpitations of many years.  The examiner ultimately opined that the Veteran's heart condition was not the result of fault, carelessness, or negligence on the part of VA.  

A March 2011 VA cardiology note indicates that the Veteran called and spoke to a nurse on staff.  She told him she was not aware that anesthesia in and of itself could cause atrial fibrillation and that there might be other contributing factors.  Later that month, an anesthesiologist indicated that the etiology of the Veteran's atrial fibrillation was uncertain and that he was skeptical that his anesthesia care caused his persistent atrial fibrillation.  It was noted; however, that he had not seen the actual anesthetic record of 2004.  

Based on the foregoing, the Board finds that a VA medical opinion is needed to clarify whether the Veteran has additional heart disability as a result of the anesthesia care provided during knee surgery in October 2004.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  Required notice must be provided to the Veteran and his or her representative.  

2.  After the development requested in item (1) is completed, refer the claims file to a VA examiner for a medical opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  A complete explanation must be provided for any opinion rendered.  

The examiner should ensure that the following questions are addressed.  

a) Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional heart disability as a result of the October 2004 knee surgery at the VAMC, including the anesthesia care?  

b) If the answer to question (a) is in the affirmative, is it at least as likely as not (50 percent or greater) that the additional heart disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

c)  If the answer to question (a) is in the affirmative, is it at least as likely as not (50 percent or greater) that the additional heart disability was due to an event not reasonably foreseeable?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

